Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)( ) as being anticipated by Brech (US 9997443).

Regarding claim 1. Fig 5D of Brech discloses An integrated circuit (IC) structure comprising:
a gate structure 20/51/52;
a source epitaxial structure 30 and a drain epitaxial structure 40 (col 10, line 30) respectively on opposite sides of the gate structure;
a front-side interconnection structure 60 on a front-side of the source epitaxial structure and a front-side of the drain epitaxial structure;

a backside via 150 extending through the backside dielectric layer to a first one (left side 30) of the source epitaxial structure and the drain epitaxial structure.

Regarding claim 2. Brech discloses The IC structure of claim 1, wherein the air gap has a width decreasing as a distance from the front-side interconnection structure increases (Fig 5D).

Regarding claim 3. Brech discloses The IC structure of claim 1, wherein the air gap overlaps a second one (right side 30) of the source epitaxial structure and the drain epitaxial structure.

Regarding claim 8. Brech discloses The IC structure of claim 1, wherein the first one of the source epitaxial structure and the drain epitaxial structure is the source epitaxial structure (Fig 5D).

Regarding claim 9. Brech discloses The IC structure of claim 1, wherein a second one of the source epitaxial structure and the drain epitaxial structure is free of a backside via extending in the backside dielectric layer (Fig 5D).



Regarding claim 11. Brech discloses The IC structure of claim 1, further comprising:
a back-side interconnection structure on a backside of the backside dielectric layer (Fig 5D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brech (US 9997443).

Regarding claim 4. Brech discloses The IC structure of claim 1. But Brech does not specifically disclose wherein the backside via has a tapered profile with a width decreasing as a distance from the front-side interconnection structure increases.
However, Brech discloses the via can be configured to have any suitable shape as also shown in the Fig 15 (col 10, lines 36-58).
.

Allowable Subject Matter
Claims 12-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first source epitaxial structure and a drain epitaxial structure respectively on opposite end surfaces of the plurality of first channel layers; a second source epitaxial structure and the drain epitaxial structure respectively on opposite end surfaces of the plurality of second channel layers; a first backside via and a second backside via respectively on a backside of the first source epitaxial structure and a backside of the second source epitaxial structure; and a dielectric layer laterally surrounding the first backside via and the second backside via, the dielectric layer having an air gap laterally between the first backside via and the second backside via”.

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “removing at least a portion of the substrate such that the sacrificial epitaxial plug protrudes from a backside of the one of the source epitaxial structure and the drain epitaxial structure; forming a dielectric layer over the .

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the backside via comprises a first portion over the first one of the source epitaxial structure and the drain epitaxial structure, and a second portion over the first portion, the first portion has a width decreasing as a distance from the front-side interconnection structure increases, and the second portion has a width increasing as a distance from the front-side interconnection structure increases”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826